Exhibit 99.2 Investor Presentation October 22, 2014 Steven R. Gardner - President and CEO Kent Smith - Executive Vice President and CFO Enhancing PPBI’s Southern California Banking Franchise Acquisition of Independence Bank NASDAQ: PPBI OTCQB: IDPK 2 Forward-Looking Statements and Where to Find Additional Information Forward Looking Statements This investor presentation may contain forward-looking statements regarding Pacific Premier Bancorp, Inc. ("PPBI"), including its wholly owned subsidiary Pacific Premier Bank, Independence Bank ("Independence") and the proposed acquisition. These statements involve certain risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Such risks and uncertainties include, but are not limited to, the following factors: the expected cost savings, synergies and other financial benefits from the acquisition might not be realized within the expected time frames or at all; governmental approval of the acquisition may not be obtained or adverse regulatory conditions may be imposed in connection with governmental approvals of the acquisition; conditions to the closing of the acquisition may not be satisfied; the shareholders of Independence may fail to approve the consummation of the acquisition; and the shareholders of PPBI may not approve the issuance of shares of PPBI common stock for the acquisition. Annualized, pro forma, projected and estimated numbers in this investor presentation are used for illustrative purposes only, are not forecasts and may not reflect actual results. PPBI and Independence undertake no obligation to revise or publicly release any revision or update to these forward-looking statements to reflect events or circumstances that occur after the date on which such statements were made. Notice to Shareholders This investor presentation does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval. In connection with the proposed acquisition transaction, a registration statement on Form S-4 will be filed with the Securities and Exchange Commission ("SEC") by PPBI. The registration statement will contain a joint proxy statement/prospectus to be distributed to the shareholders of Independence and PPBI in connection with their vote on the acquisition. SHAREHOLDERS OF INDEPENDENCE AND PPBI ARE ENCOURAGED TO READ THE REGISTRATION STATEMENT AND ANY OTHER RELEVANT DOCUMENTS FILED WITH THE SEC, INCLUDING THE JOINT PROXY STATEMENT/PROSPECTUS THAT WILL BE PART OF THE REGISTRATION STATEMENT, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED ACQUISITION. The final joint proxy statement/prospectus will be mailed to shareholders of Independence and PPBI. Investors and security holders will be able to obtain the documents free of charge at the SEC's website, www.sec.gov. In addition, documents filed with the SEC by PPBI will be available free of charge by (1) accessing PPBI’s website at www.ppbi.com under the “Investor Relations” link and then under the heading “SEC Filings,” (2) writing PPBI at 17901 Von Karman Avenue, Suite 1200, Irvine, CA 92614, Attention: Investor Relations or (3) writing Independence at 4525 MacArthur Boulevard, Newport Beach, CA 92660, Attention: Corporate Secretary. The directors, executive officers and certain other members of management and employees of PPBI may be deemed to be participants in the solicitation of proxies in respect of the proposed acquisition. Information about the directors and executive officers of PPBI is included in the proxy statement for its 2014 annual meeting of PPBI shareholders, which was filed with the SEC on April 16, 2014. The directors, executive officers and certain other members of management and employees of Independence may also be deemed to be participants in the solicitation of proxies in favor of the acquisition from the shareholders of Independence. Information about the directors and executive officers of Independence will be included in the joint statement/prospectus for the acquisition. Additional information regarding the interests of those participants and other persons who may be deemed participants in the transaction may be obtained by reading the joint proxy statement/prospectus regarding the proposed acquisition when it becomes available. Free copies of this document may be obtained as described in the preceding paragraph. 3 Transaction Rationale Strategic Rationale §Compelling in-market consolidation opportunity that strengthens PPBI’s competitive position as one of the premier community banks headquartered in Southern California with $2.5 billion pro forma assets §Geographic fit - enhances and connects PPBI’s footprint in Southern California §Fills in existing franchise between Orange County and Coachella Valley §Deep understanding of respective business model, customer base and employees §Addition of attractive loan portfolio with no substantial asset quality issues §Valuable low-cost core deposit franchise §25.9% non-interest bearing deposits and 81.5% non-CD deposits §Total cost of deposits of 0.40% Financially Attractive §First full year EPS accretion of approximately 9.6% in 2016(1) §Internal rate of return in excess of 20% §Tangible book value per share(2) payback period of approximately 3.2 years(3) §Significant cost savings and operational synergies due to branch overlap Source: SNL Financial, financial information as of the quarter ended 9/30/2014, based on regulatory data (1) Based on PPBI mean EPS estimates for 2014 and 2015 per SNL FactSet research. Excludes non-recurring merger related expenses in 2015 (2) Non-GAAP, please see non-GAAP reconciliation in appendix (3) Payback period based on the number of years its takes to eliminate the tangible book value per share dilution with the estimated pro forma PPBI EPS accretion 4 Pro Forma Footprint Source: SNL Financial Note: Map does not include PPBI office s outside of California 1.0 Mile Apart 175 Yards Apart PPBI Branch Independence Branch §Strong geographic fit, enhancing presence in Orange
